DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The claim for priority is recognized based on PCT documents filed in Japan on February 17, 2017.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claims 1-5 invoke 35 U.S.C. 112(f) for the use of unit claim language as a generic place holder without appropriate corresponding structure to support the following elements of the claims: claim 1: “first (and second) accounting unit that calculates, first (and second) calculation unit that calculates, first (and second) cash-dispensing requesting unit that outputs, cash-processing request executing unit that outputs, payment accepting unit that accepts, cash dispensing unit that dispenses… ” claim 2: “first cash dispensing requesting unit …outputs…” claim 3: “cash-processing request executing unit… holds…”  claim 4: “cash processing request executing unit… outputs…”  claim 5: “accounting unit that calculates, calculation unit that calculates, cash-dispensing requesting unit that outputs, cash-processing request executing unit that outputs, payment accepting unit that accepts, cash dispensing unit that dispenses… ” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim limitations in claims 1-5 as noted above invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claims 1-5 are indefinite as disclosed in the instant application due to the exemplary claim language “unit” as noted above.  The metes and bounds of “unit”, are not clear in the claims nor are they distinctly pointed out in the specification of the instant application.  See MPEP § 2173.05(d) and MPEP § 2173.05(r).  





Claim Rejections - 35 USC §102
    	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
   	Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tagashira et al. (US Patent Application Publication 2014/0290539 A1).
Regarding claim 1 and 6, Tagashira teaches:
A point of sale (POS) system/ payment method comprising: 
a first POS terminal apparatus including a first accounting unit that calculates a first payment amount for a first registered item (See Tagashira ¶ [0053] - describes a register system with a first POS terminal (20) serving as a master unit, wherein said terminal comprises coin and banknote depositing and dispensing machines and [0080] - describes the system calculating a total amount due for scanned items), a first calculation unit that calculates first change based on first received money and the first payment amount (See Tagashira ¶ [0081] - describes the system calculating change in the base POS register (22)), and a first cash-dispensing requesting unit that outputs a first cash-dispensing request for the first change (See Tagashira ¶ [0081] - describes the system dispensing coins (26) and banknotes (24)); 
a second POS terminal apparatus including a second accounting unit that calculates a second payment amount for a second registered item (See Tagashira ¶ [0053] - (30) serving as a slave unit, wherein said terminal comprises coin and banknote depositing and dispensing machines and [0080] - describes the system calculating a total amount due for scanned items), a second calculation unit that calculates second change based on second received money and the second payment amount (See Tagashira ¶ [0081] - describes the system calculating change in the terminal POS register (32)), a second cash-dispensing requesting unit that outputs a second cash-dispensing request for the second change (See Tagashira ¶ [0081] - describes the system dispensing coins (36) and banknotes (34)), and a cash-processing request executing unit that outputs a first cash-dispensing execution request for the first change upon receipt of the first cash-dispensing request and outputs a second cash-dispensing execution request for the second change upon receipt of the second cash-dispensing request (See Tagashira ¶ [0081] - as noted above and [0104] - describes the system using a balance management terminal to manage the balance of money settlement devices that are respective to terminals (20 and 30) as noted above); and 
a cash processing apparatus including a payment accepting unit that accepts the first received money, notifies the first POS terminal apparatus of an amount of the first received money via the cash-processing request executing unit, accepts the second received money, and notifies the second POS terminal apparatus of an amount of the second received money (See Tagashira ¶ [0080-0081] - describes the system registering items sold to determine an amount due, accepting coin and banknote deposits into respective coin and banknote machines, calculating change due based on the amount of money received and dispensing said change, wherein this operation of the system is done in a first POS terminal (20) and a second POS terminal (30) and [0104] - describes the money settlement devices in terminals (20) and (30) as being (50) of the system, thereby notifying the components noted above), and  57FUSO 9305 
a cash dispensing unit that dispenses the first change according to the first cash-dispensing execution request from the second POS terminal apparatus and dispenses the second change according to the second cash-dispensing execution request from the second POS terminal apparatus (See Tagashira ¶ [0081] - describes the system calculating change in the terminal (second) POS register (32), wherein said change is first calculated for coins and a second change is calculated for banknotes).
Regarding claim 2, Tagashira teaches:
The POS system according to claim 1, wherein when the second POS terminal apparatus has outputted the second cash-dispensing execution request to the cash processing apparatus, the first cash-dispensing requesting unit of the first POS terminal apparatus outputs the first cash-dispensing request after the cash processing apparatus finishes dispensing the second change (See Tagashira ¶ [0132] - describes the system holding the change processing of a first terminal (1018) in a “waiting” state until the change processing of a second terminal (1020) is complete).
Regarding claim 3, Tagashira teaches:
The POS system according to claim 1, wherein the cash- processing request executing unit of the second POS terminal apparatus holds the first cash-dispensing request from the first POS terminal apparatus and the second cash-dispensing request from the second POS terminal apparatus in order of receipt (See Tagashira ¶ [0132] - describes the system recognizing that the change processing request of a first terminal (1018) occurred after an already in progress change processing request of a second terminal (1020) by holding the change processing of a first terminal (1018) in a “waiting” state until the change processing of a second terminal (1020) is complete).

4, Tagashira teaches:
The POS system according to claim 3, wherein the cash processing request executing unit of the second POS terminal apparatus outputs to the cash processing apparatus the first cash-dispensing execution request or the second cash-dispensing execution request, whichever corresponds to a specified one of the first cash-dispensing request and the second cash-dispensing request held in the cash processing request executing unit (See Tagashira ¶ [0089] - describes the system processing the banknote dispensing information of the first terminal (20) while instructing the second terminal (30) to wait and [0132] - describes the system holding the change processing of a first terminal (1018) in a “waiting” state until the change processing of a second terminal (1020) is completed).
Regarding claim 5 and 7, Tagashira teaches:
A POS system/ payment method comprising: 
a POS terminal apparatus including an accounting unit that calculates a payment amount for a registered item (See Tagashira ¶ [0053] - describes a register system with a first POS terminal (20) serving as a master unit, wherein said terminal comprises coin and banknote depositing and dispensing machines and [0080] - describes the system calculating a total amount due for scanned items), a calculation unit that calculates change based on received money and the payment amount (See Tagashira ¶ [0081] - describes the system calculating change in the base POS register (22)), and a cash-dispensing requesting unit that outputs a cash-dispensing request for the change (See Tagashira ¶ [0081] - describes the system dispensing coins (26) and banknotes (24)); 
a server apparatus including a cash processing request executing unit that outputs a cash-dispensing execution request for the change upon receipt of the cash-dispensing request (See Tagashira ¶ [0056-0057] - describes the system in communication with a [0081-0083] - describes the system settling a change amount for a transaction by functioning as an ATM); and 
a cash processing apparatus including a payment accepting unit that accepts the received money and notifies the POS terminal apparatus of an amount of the received money via the cash processing request executing unit (See Tagashira ¶ [0080-0081] - describes the system registering items sold to determine an amount due, accepting coin and banknote deposits into respective coin and banknote machines, calculating change due based on the amount of money received and dispensing said change, wherein this operation of the system is done in a first POS terminal (20) and a second POS terminal (30) and [0104] - describes the money settlement devices in terminals (20) and (30) as being communicably connected to the balance management terminal (50) of the system, thereby notifying the components noted above), and a cash dispensing unit that dispenses the change according to the cash-dispensing execution request from the server apparatus (See Tagashira ¶ [0081] - describes the system calculating change in the terminal (second) POS register (32), wherein said change is first calculated for coins and a second change is calculated for banknotes).










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802.  The examiner can normally be reached on M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571)270-3923.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.



/MATTHEW S WERONSKI/Examiner, Art Unit 3687               

/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687